DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: for Claim 1 -  a processing system and a dispensing system and for Clam 8-9 a transport system, and Claim 11 – data transfer apparatus. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 7-9, and 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites abstract concept of inspecting, preparing, and resale of a mobile phone. 
 More specifically, for Claim 1:
A consumer operated kiosk comprising: 



The examiner notes the limitations not struck out above as drafted, is a process that, under its broadest reasonable interpretation, covers performance under Certain Methods of Organizing Human Activity.    The examiner notes the claim broadly encompasses commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using an area/and systems to perform the aforementioned steps.  The area and systems in the steps are recited at a high-level of generality (i.e., a generic vending kiosk accepting/processing/dispensing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using area/and systems to perform the inspecting, receiving, and dispensing steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Further, see Abdelmalak (US 2017/0256119 A1), for evidence as Abdelmalak states in [0005] -  There are known devices and methods for the sale of new mobile devices. Further, there are known devices and methods for the valuation and purchase of used devices. Still further, there are methods of preparing devices for an intended use or purpose. However, these categories of services are presently provided by unsophisticated processes and via largely uncoordinated platforms. More particularly, these transactions and configurations are implemented using a variety of disparate manual, assisted, and automated processes carried out by and through a combination of skilled individuals and technological processes and interfaces.
The claim is not patent eligible.
The examiner notes Claims 7-9 and 11 further define the same abstract idea noted in Claim 1.  Therefore, they are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 8,463,646 B2) in view of Abdelmalak (US 2017/0256119 A1).

Regarding Claim 1;
Bowles discloses a consumer operated kiosk (col. 3, lines 36-44 - In one aspect of this embodiment, the recycling kiosk 100 includes a sealable mobile phone input region 106, bill and voucher acceptor/dispenser 107, card reader 109, mobile phone collector for mobile phones to be refurbished 112, mobile phone collection receptacle 108 (quick drop) for mobile phones to be recycled and computing and communications facility (not shown)) comprising: 
an inspection area configured to receive a mobile phone for purchase from a first user (col. 3, lines 60-67 - The kiosk 100 also includes a bar code reader 125, bag/package dispenser 120, fingerprint reader 128, and digital signature pad 130. The input region 106 also acts as a phone inspection area. Referring now to FIGS. 6 and 7, the inspection area can include a one or more cameras 601-604, magnification tools 701 (i.e. magnifying glass), bar code scanners, weight scales, heat detectors, UV reader/detector, and the like.);
a processing system configured to prepare the mobile phone for resale (Bowles, col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector);
[shipping directly] to a second user after the mobile phone has been prepared for resale and purchased by the second user (Bowles, col. 4, lines 44-65 - The inventory of each kiosk bin may then be automatically transmitted from the kiosk to an online web posting whereby auctions, or live auctions can be held allowing buyers to bid and purchase specific bins from specific kiosks in real time. The bins then can be shipped directly from each specific kiosk to the bid winner during the next time the kiosk is serviced).
Bowles fails to explicitly disclose a dispensing system configured to dispense the mobile phone to a second user ... for resale and purchased by the second user
	However, in an analogous art, Abdelmalak teaches a consumer operated kiosk (Abdelmalak. [0035]-[0036] - Turning to FIG. 1, a system 100 is illustrated that includes an automated kiosk 102 according to an embodiment of the present inventive concept. The kiosk 102 includes an interactive user interface 104 through which users may conduct multiple complex transactions without assistance or intervention from customer service personnel or other skilled participants) comprising: 
an inspection area configured to receive a mobile phone for purchase from a first user (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays); and 
a dispensing system configured to dispense the mobile phone to a second user ... for resale and purchased by the second user (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device);
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdelmalak to the kiosk of Bowles to include the features of  a dispensing system configured to dispense the mobile phone to a second user ... for resale and purchased by the second user
One would have been motivated to combine the teachings of Abdelmalak to Bowles  to do so as it provides / allows for automating and integrating the evaluation, valuation, trade-in and sale of mobile electronic devices (Abdelmalak, [0003]).

Regarding Claim 7;
Bowles and Abdelmalak disclose the system to Claim 1.
Abdelmalak further teaches further comprising a storage area configured to receive the mobile phone from the processing system and display the mobile phone to prospective purchasers (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays).
Similar rationale and motivation is noted for the combination of Abdelmalak to Bowles and Abdelmalak as noted above.

Regarding Claim 8;
Bowles and Abdelmalak disclose the system to Claim 1.
Abdelmalak further teaches further comprising a transport system configured to move the mobile phone from the inspection area to the processing system, and from the processing system to the storage area (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays).
Similar rationale and motivation is noted for the combination of Abdelmalak to Bowles and Abdelmalak as noted above.

Regarding Claim 9;
Bowles and Abdelmalak disclose the system to Claim 1.
Abdelmalak further teaches wherein the transport system is further configured to move the mobile phone from the storage area to the dispensing system. (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays).

Regarding Claim 11;
Bowles and Abdelmalak disclose the system to Claim 1.
Abdelmalak further teaches further teaches wherein the mobile phone is a first mobile phone, and wherein the kiosk further comprises: data transfer apparatus configured to transfer data from a second mobile phone to the first mobile phone after the first mobile phone has been dispensed to the second user (Abdelmalak, [0110] - The user may select a device 108 to be purchased. The computing device 110 may cause the display 1418 of a prompt at the user interface 104 requesting that the user select whether or not a content and/or settings or the like are to be transferred to the new device 108. Optionally, the prompt may additionally request that the user specify whether data residing on the traded in device 106 should be transferred to a remote data server and/or to the new device 108. It is foreseen that the prompt for the user to make a data transfer request relating to the trade in device 106 may be made during the trade in process described above without departing from the spirit of the present inventive concept.)
Similar rationale and motivation is noted for the combination of Abdelmalak to Bowles and Abdelmalak as noted above.

Regarding Claim 12;
Bowles and Abdelmalak disclose the system to Claim 1.
	Bowles further discloses wherein the inspection area includes: a wired and/or wireless connectivity device configured to connect to the mobile phone (FIG. 6); and one or more cameras (FIG. 6);, wherein the kiosk is configured to: receive characteristic information about the mobile phone via the wired and/or wireless connectivity device (col. 3, lines 10-23 - The system contemplates a network of kiosks in public spaces that can perform a combination of recycling processing steps that receive, identify, visually inspect, electrically test, electrically erase, grade quality, containerize (bag), label, and inventory, recyclable electronic devices); perform a visual inspection of the mobile phone via the one or more cameras (col. 3, lines 10-23 - The system contemplates a network of kiosks in public spaces that can perform a combination of recycling processing steps that receive, identify, visually inspect, electrically test, electrically erase, grade quality, containerize (bag), label, and inventory, recyclable electronic devices; determine a price for the mobile phone based at least in part on the characteristic information and the visual inspection (FIG. 4 and col. 9, lines 24-47); and purchase the mobile phone from the first user for the price (FIG. 4 and FIG. 4 and col. 9, lines 24-47);.
Abdelmalak further teaches wherein the inspection area includes: a wired and/or wireless connectivity device configured to connect to the mobile phone (Abdelmalak, [0037] and [0098]); and one or more cameras (Abdelmalak, [0104]), wherein the kiosk is configured to: receive characteristic information about the mobile phone via the wired and/or wireless connectivity device; perform a visual inspection of the mobile phone via the one or more cameras (Abdelmalak, [0104]); determine a price for the mobile phone based at least in part on the characteristic information and the visual inspection (Abdelmalak, [0105]); and purchase the mobile phone from the first user for the price (Abdelmalak, [0105]).
Similar rationale and motivation is noted for the combination of Abdelmalak to Bowles and Abdelmalak as noted above.

Regarding Claim 13;
Bowles further discloses a consumer operated kiosk (col. 3, lines 36-44 - In one aspect of this embodiment, the recycling kiosk 100 includes a sealable mobile phone input region 106, bill and voucher acceptor/dispenser 107, card reader 109, mobile phone collector for mobile phones to be refurbished 112, mobile phone collection receptacle 108 (quick drop) for mobile phones to be recycled and computing and communications facility (not shown)) comprising: 
a user interface (FIG. 1); 
an inspection area configured to receive an electronic device from a first user (FIG. 1 and FIG. 6 and col. 3, lines 60-67);
 a wired and/or wireless connectivity device operably associated with the inspection area and configured to connect to the electronic device (FIG. 6); 
...
one or more processors operably connected to the wired and/or wireless connectivity device ... (FIG. 6 and Claim 16), wherein the one or more processors are configured to:
 receive characteristic information about the electronic device via the wired and/or wireless connectivity device (col. 7, lines 5-36 and col. 8, lines 62-67); 
facilitate a purchase of the electronic device from the first user based at least in part on the characteristic information (col. 9, lines 24-47).
Bowles fails to explicitly disclose:
a transport system; 
a storage area; and 
one or more processors operably connected to the wired and/or wireless connectivity device and the transport system, wherein the one or more processors are configured to:
 cause the transport system to move the electronic device from the inspection area and place the electronic device in the storage area; 
receive a selection of the electronic device from a second user via the user interface; and
facilitate dispensing the electronic device to the second user at least partially in response to receiving the selection.
However, in an analogous art, Abdelmalak teaches
a transport system (Abdelmalak, FIG. 5 and [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays).
a storage area (Abdelmalak, FIG. 5 and [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays); and 
one or more processors operably connected to the wired and/or wireless connectivity device (Abdelmalak, FIG. 5 – 160/170/171) and the transport system (Abdelmalak, FIG. 5 and [0036] and [0066]-[0067] and [0069]-[0070]), wherein the one or more processors are configured to:
 receive characteristic information about the electronic device via the wired and/or wireless connectivity device (Abdelmalak, FIG. 5 – 160/170/171 and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106.; 
facilitate a purchase of the electronic device from the first user based at least in part on the characteristic information (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays);
cause the transport system to move the electronic device from the inspection area and place the electronic device in the storage area (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays);
receive a selection of the electronic device from a second user via the user interface (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device); and
facilitate dispensing the electronic device to the second user at least partially in response to receiving the selection (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdelmalak to the kiosk of Bowles to include a transport system;  a storage area; and  one or more processors operably connected to the wired and/or wireless connectivity device and the transport system, wherein the one or more processors are configured to:  cause the transport system to move the electronic device from the inspection area and place the electronic device in the storage area; receive a selection of the electronic device from a second user via the user interface; and facilitate dispensing the electronic device to the second user at least partially in response to receiving the selection.
One would have been motivated to combine the teachings of Abdelmalak to Bowles to do so as it provides / allows for automating and integrating the evaluation, valuation, trade-in and sale of mobile electronic devices (Abdelmalak, [0003]).

Regarding Claim 14;
Bowles and Abdelmalak disclose the system to Claim 13.
Bowles further discloses further comprising: a processing system configured to prepare the electronic device for resale after the electronic device has been purchased from the first user, wherein the processing system is operably connected to the one or more processors, and wherein the one or more processors are further configured to: ...and cause the processing system to prepare the electronic device for resale (col. 3, lines 10-23 - The system contemplates a network of kiosks in public spaces that can perform a combination of recycling processing steps that receive, identify, visually inspect, electrically test, electrically erase, grade quality, containerize (bag), label, and inventory, recyclable electronic devices and, col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector).
Abdelmalak further teaches cause the transport system to move the electronic device to the processing system prior to placing the electronic device in the storage area (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106 and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays).
Similar rationale and motivation is noted for the combination of Abdelmalak to Bowles and Abdelmalak as noted above.

Regarding Claim 17;
Bowles and Abdelmalak disclose the system to Claim 13.
Bowles further teaches wherein the one or more processors are further configured to: determine a first price for the electronic device based at least in part on the characteristic information (col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 29-47);
 present, to the first user, an offer to purchase the electronic device for the first price; receive an acceptance of the offer from the first user (col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 24-47); 
cause the kiosk to facilitate payment of the first price to the first user in exchange for the electronic device (FIG. 4 col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 24-47).
Abdelmalak further teaches present, to the second user, an offer to sell the electronic device for a second price (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device); and 
confirm receipt of payment of the second price from the second user, wherein dispensing the electronic device to the second user includes dispensing the electronic device at least partially in response to confirming receipt of the payment of the second price (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0061] - In this manner, the vending elevator 162 moves between the vending bay 154 and layers of devices 108 stored in inner compartment 148. For instance, upon arrival of the vending elevator 162 at a desired layer of devices 108, a motor-driven spiral 111 may be engaged to dispense one of the desired devices 108, causing it to drop into the vending elevator 162. The driving electric motor 169 of the transfer element 160 may reverse the direction of rotation of its output shaft (not shown) causing the drive component—and, therefore, the vending elevator 162 to descend until aligned with the vending bay 154. A user may obtain the device 108 from the vending bay 154 and [0113]-[0114]).

Regarding Claim 18;
Bowles and Abdelmalak disclose the system to Claim 13.
Bowles further teaches further comprising one or more cameras operably associated with the inspection area, wherein the one or more processors are further configured to: perform a visual inspection of the electronic device when the first electronic device is positioned in the inspection area (col. 3, lines 10-23 - The system contemplates a network of kiosks in public spaces that can perform a combination of recycling processing steps that receive, identify, visually inspect, electrically test, electrically erase, grade quality, containerize (bag), label, and inventory, recyclable electronic devices and col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 24-47); and determine a price for the electronic device based at least in part on the characteristic information and the visual inspection (col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 24-47).

Regarding Claim 19;
Bowles discloses method for operating a kiosk, the method (col. 3, lines 36-44 - In one aspect of this embodiment, the recycling kiosk 100 includes a sealable mobile phone input region 106, bill and voucher acceptor/dispenser 107, card reader 109, mobile phone collector for mobile phones to be refurbished 112, mobile phone collection receptacle 108 (quick drop) for mobile phones to be recycled and computing and communications facility (not shown)) comprising: 
receiving an electronic device from a first user in an inspection area of the kiosk, wherein the kiosk further includes a user interface, a wired connector and/or a wireless transceiver operably associated with the inspection area, at least one camera operably associated with the inspection area (FIG. 1 and FIG. 6 and col. 3, lines 60-67 - The kiosk 100 also includes a bar code reader 125, bag/package dispenser 120, fingerprint reader 128, and digital signature pad 130. The input region 106 also acts as a phone inspection area. Referring now to FIGS. 6 and 7, the inspection area can include a one or more cameras 601-604, magnification tools 701 (i.e. magnifying glass), bar code scanners, weight scales, heat detectors, UV reader/detector, and the like); 
receiving, via the wired connector and/or the wireless transceiver, characteristic information about the electronic device (col. 7, lines 5-36 and col. 8, lines 62-67);
receiving, via the at least one camera, an image of the electronic device (col. 7, 25-60 and col. 8, lines 62-67)
 purchasing, via the kiosk, the electronic device from the first user for a price based at least part on the characteristic information and/or the image (FIG. 4 col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 24-47).
Bowles fails to explicitly disclose: 
receiving, via the user interface, a selection of the electronic device from a second user; and 
dispensing the electronic device to the second user.
However, in an analogous art, Abdelmalak teaches
receiving, via the user interface, a selection of the electronic device from a second user facilitate a purchase of the electronic device from the first user based at least in part on the characteristic information (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device);
dispensing the electronic device to the second user (Abdelmalak. [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106 and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays)).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdelmalak to the kiosk of Bowles to include receiving, via the user interface, a selection of the electronic device from a second user; and dispensing the electronic device to the second user.
One would have been motivated to combine the teachings of Abdelmalak to Bowles to do so as it provides / allows for automating and integrating the evaluation, valuation, trade-in and sale of mobile electronic devices (Abdelmalak, [0003]).

Regarding Claim 20;
Bowles and Abdelmalak disclose the system to Claim 13.
Bowles further discloses wherein the kiosk further includes a processing system configured to prepare the electronic device for resale ... (Bowles, col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector); and wherein the method further comprises: ... after purchasing the electronic device form the first user [at] the processing system (FIG. 4 col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 24-47); preparing the electronic device for resale at the processing system (Bowles, col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector); and after preparing the electronic device for resale (Bowles, col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector), [binning] the electronic device from the processing system to [a] storage area (col. 4, lines 44-51]).
Abdelmalak further teaches wherein the kiosk further includes a processing system ... and a storage area, and wherein the method further comprises: ...moving the electronic device to the processing system (Abdelmalak, FIG. 5 160/170/171 and [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device and [0064] - The connection provided by the electrical connector 170 may be used for performing diagnostic processes, data transfer, configuration, resetting software and memory devices to factory condition, and other processes described elsewhere herein and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106 and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays);
...
after “preparing”... moving the electronic device from the processing system to the storage area (Abdelmalak, FIG. 5 and [0036] - More particularly, the kiosk 102 preferably is configured to at least temporarily receive pre-owned user devices 106, for example where the user seeks a trade-in, and to vend inventoried user devices 108, for example where the user seeks to purchase a new device or an inventoried pre-owned device [0064] - The connection provided by the electrical connector 170 may be used for performing diagnostic processes, data transfer, configuration, resetting software and memory devices to factory condition, and other processes described elsewhere herein and [0066]-[0067] - The kiosk 102 also includes a plurality of storage bays 172 configured for receiving pre-owned user mobile electronic devices 106 for at least temporary storage as described herein... The kiosk 102 also includes a diagnostics element 176 for assessing the status of mobile electronic devices 106. and [0069]-[0070] - The kiosk 186 also includes a common reverse-vending bay 190 for receiving trade-in mobile electronic devices. Devices for trade in may be stored in one or more storage bays, though in this embodiment the storage bays (not shown) are internal and not accessible to users at the front panel 187. Instead, an internal diagnostics elevator (not shown) may physically transfer trade-in devices to and from the reverse-vending bay 190 and the internal storage bays).
Similar rationale and motivation is noted for the combination of Abdelmalak to Bowles and Abdelmalak as noted above.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 8,463,646 B2) in view of Abdelmalak (US 2017/0256119 A1) and further in view of Huang et al. (US 2018/0157246 A1).

Regarding Claim 2, and similarly Claim 15;
Bowles and Abdelmalak disclose the system to Claim 1.
Bowles further discloses wherein the processing system [is] configured to interact with the mobile phone to prepare the mobile phone for resale (col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector);
Bowles and Abdelmalak wherein the processing system includes a robotic device configured to interact with the mobile phone....
However, in an analogous art, Huang teaches wherein [a] processing system includes a robotic device configured to interact with the mobile phone... (Huang, [0006] - The automated production system for mobile phones of the instant disclosure includes a plurality of mobile phone production apparatus, a plurality of mobile phone automatic test apparatus, a plurality of surface mount apparatus, a plurality of optical inspection apparatus and at least one of management module. The management module connects the mobile phone production apparatus, the mobile phone automatic test apparatus, the surface apparatus, and the optical inspection apparatus by a plurality signal cables and [0018] - At least one of the management modules includes a data collecting apparatus with a database, and the data collecting apparatus is configured to collect the operation status and related data of the mobile phone automatic test apparatus and [0035] – robot arm)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang to the consumer operated kiosk of Bowles and Abdelmalak to include the features of  a dispensing system configured to dispense the mobile phone to a second user ... for resale and purchased by the second user, to thus produce a combination comprising (i.e., to include[ing] robotic structures into a kiosk to aid in interacting with the mobile phone in order to prepare the phone for resale to a second user).   
One would have been motivated to combine the teachings of Huang to Bowles and Abdelmalak to do so as it provides / allows for economizing manpower for test apparatus for review (Huang, [0019]).

Claim(s) 3, 4, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 8,463,646 B2) in view of Abdelmalak (US 2017/0256119 A1) and further in view of Kolstov et al. (US 2016/0301786 A1).

Regarding Claim 3, and similarly Claim 16 and similarly Claim 21;
Bowles and Abdelmalak disclose the system to Claim 1.
Bowles further discloses wherein the processing system [is] configured to ... test operation of the mobile phone and/or remove data from the mobile phone to prepare the mobile phone for resale (col. 3, lines 10-23 - The system contemplates a network of kiosks in public spaces that can perform a combination of recycling processing steps that receive, identify, visually inspect, electrically test, electrically erase, grade quality, containerize (bag), label, and inventory, recyclable electronic devices and, col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector).
[For Claim 21] Bowles further dislcoses after purchasing the mobile phone from the user... ((FIG. 4 col. 7, lines 5-36 and col. 8, lines 62-67 and col. 9, lines 24-47).
Bowles and Abdelmalak fails to explicitly disclose wherein the processing system includes a robotic finger configured to contact the mobile phone to test ...
However, in an analogous art, Kolstov teaches wherein the processing system includes a robotic finger configured to contact the mobile phone to test... (Kolstov, [0056] - In FIG. 4 a partially mounted mobile phone testing apparatus 9, briefly ‘tester’ 9 is depicted. The tester has a housing 2 which is shown incompletely to provide a look inside the housing 2. Inside the housing 2 is a receptacle for the base plate 10 of the mobile phone holder 1 as explained with reference to FIG. 1 to FIG. 3. The tester 9 comprises a robot 7 for positioning a stick 75 for operating control buttons of the mobile phone 100 or control fields on a touch sensitive display. In other words, the stick 75 simulates a user's fingers)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolstov to the consumer operated kiosk of Bowles and Abdelmalak to include wherein the processing system includes a robotic finger configured to contact the mobile phone to test ..., to thus produce a combination comprising (i.e., to include[ing] robotic structures into a kiosk to aid in interacting with the mobile phone in order to prepare the phone for resale to a second user).   
One would have been motivated to combine the teachings of Kolstov to Bowles and Abdelmalak to do so as it provides / allows for testing the correct operation of a mobile phone (Kolstov, [0003]).


Regarding Claim 4;
Bowles and Abdelmalak disclose the system to Claim 1.
Bowles further discloses wherein the processing system ...interact with the mobile phone to prepare the mobile phone for resale, and [the processing system has] a camera configured to obtain an image of the mobile phone. (col. 3, lines 10-23 - The system contemplates a network of kiosks in public spaces that can perform a combination of recycling processing steps that receive, identify, visually inspect, electrically test, electrically erase, grade quality, containerize (bag), label, and inventory, recyclable electronic devices and col. 10, lines 18-25 - In other embodiments, the phones are first collected from the kiosk and then put into a resale channel. In some cases, the phones may be refurbished, reconditioned, or upgraded prior to resale. In another embodiment, the system is able to automatically update the firmware in the device while it is attached to the connector).
Bowles and Abdelmalak fails to explicitly disclose wherein the processing system includes a robotic device ...and wherein the robotic device carries a camera configured to obtain an image of the mobile phone
However, in an analogous art, Kolstov teaches wherein the processing system includes a robotic device ...and wherein the robotic device carries a camera configured to obtain an image of the mobile phone (Kolstov, FIG. 4 and [0024] - A mobile phone testing apparatus with the described phone holder preferably comprises a controlling unit. The controlling unit may be connected to a camera, the camera being configured for imaging the position and/or orientation of a mobile phone supported by said rest structure. In other words the camera is connected with the controlling unit of the tester for providing images of the mobile phone and preferably at least a part of the base plate to the controlling unit. The controlling unit is configured to determine the position and/or the orientation of the mobile phone based on said images. Thereby, inaccuracies in positioning the mobile phone on the rest structure can be detected and preferably compensated automatically by the controlling unit, for example when controlling a manipulator for operating at least one of the mobile phone's controls. It should be noted, that cameras are standard parts of mobile phone testing apparatuses, but so far only for imaging a display of a mobile phone to thereby determine faulty pixels or software problems, but not to determine the mobile phone's position and orientation. Of course the camera can be used for both, i.e. for imaging a display and as well monitoring the mobile phone's position and/or orientation).  As constructed the testing apparatus is a robot that has a controlling unit and carries a camera to capture an image of the mobile phone relative to the base controlled by the controlling unit of the robot.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolstov to the consumer operated kiosk of Bowles and Abdelmalak to include wherein the processing system includes a robotic device ...and wherein the robotic device carries a camera configured to obtain an image of the mobile phon...., to thus produce a combination comprising (i.e., to include[ing] robotic structures into a kiosk to aid in interacting with the mobile phone in order to prepare the phone for resale to a second user).   
One would have been motivated to combine the teachings of Kolstov to Bowles and Abdelmalak to do so as it provides / allows for testing the correct operation of a mobile phone (Kolstov, [0003]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 8,463,646 B2) in view of Abdelmalak (US 2017/0256119 A1) and Kolstov et al. (US 2016/0301786 A1) and further in view of Examiner’s Official Notice.

Regarding Claim 5;
Bowles and Abdelmalak and Kolstov disclose the system to Claim 4.
Bowles and Abdelmalak and Kolstov fail to explicitly disclose wherein the image is viewable by a remote operator.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in remote/robot arts to have a robot contain a camera in which images from the camera are transferred to a remote operator (i.e., remote drone with a camera, bomb defusal robot with camera, or a robot with a camera).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the consumer operated kiosk of Bowles and Abdelmalak and Kolstov to include the features as noted above.
One would have been motivated to combine the teachings of EON to Bowles and Abdelmalak and Kolstov to do so as it provides / allows for remote image viewing by an entity in control of a robot.  

Regarding Claim 6;
Bowles and Abdelmalak and Kolstov disclose the system to Claim 4.
Bowles and Abdelmalak and Kolstov fail to explicitly disclose wherein the image is viewable by a remote operator so that the remote operator can facilitate positioning of the robotic device relative to the mobile phone..
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in remote/robot arts to have a robot contain a camera in which images from the camera are transferred to a remote operator and the remote operator can then remotely control the robot for movement/positioning (i.e., remote drone with a camera, bomb defusal robot with camera, or a robot with a camera).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the consumer operated kiosk of Bowles and Abdelmalak and Kolstov to include the features as noted above.
One would have been motivated to combine the teachings of EON to Bowles and Abdelmalak and Kolstov to do so as it provides / allows for remote image viewing and control of a robot by an entity in control of a robot.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US 8,463,646 B2) in view of Abdelmalak (US 2017/0256119 A1) and further in view of Examiner’s Official Notice

Regarding Claim 10;
Bowles and Abdelmalak disclose the system to Claim 8.
Abdelmalak a bridge configured to move in one of a vertical or lateral direction relative to the processing system (FIG. 5 and [0059] - The kiosk 102 also includes a transfer element 160 for transferring devices 108 from the inner compartment 148 to the vending bay 154. The transfer element 160 includes a vending elevator 162 comprising a frame 164 that defines a compartment 166. The compartment 166 opens into the vending bay 154 when the vending elevator 162 is operated and moved into dispensing alignment with the vending bay 154).
Similar rationale and motivation is noted for the combination of Abdelmalak to Bowles and Abdelmalak as noted above.
Bowles and Abdelmalak fail to explicitly disclose a robotic arm having a proximal end portion and a distal end portion, wherein the proximal end portion is movably coupled to the bridge and configured to move in the other of the vertical or lateral direction relative to the processing system, and wherein the distal end portion carries a gripping member configured to releasably grip the mobile phone for movement via the transport system.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in vending/kiosk machine arts to have movable robot arm relative attached to a bridge (i.e., a platform/movable platform) that can move in order to grip items within the kiosk (i.e., for example a movable arm in a kiosk/vending machine that can grip DVDs or a children’s kiosk that has a bridge that moves and movable arm attached to said bridge that also moves and further said arm can move in a vertical direction to grip stuffed animals). 
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the consumer operated kiosk of Bowles and Abdelmalak to include the features as noted above.
One would have been motivated to combine the teachings of EON to Bowles and Abdelmalak to do so as it provides / allows for precise control and gripping of objects within a kiosk.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627